While I concur in the statement of the law enunciated by Mr. JUSTICE BUFORD in the foregoing opinion, I dissent from the order of reversal because, in my opinion, the facts presented by the defendant in support of his motion for leave to withdraw his plea of guilty are insufficient to justify the court in granting that motion, especially so since the motion was not made until after a sentence of imprisonment had been imposed, instead of a fine, contrary to the expectations of the defendant.
After a very careful investigation of the record, I find nothing from which it could be even remotely inferred that any deception was practiced upon the accused, or that he was misled, either by his own counsel, the State's counsel, the presiding Judge, or by any one else connected with the trial. Neither do I find any sufficient evidence that the defendant entered his plea of guilty through fear, or under coercion, duress, undue persuasion, or under such a misapprehension of the result of his plea of guilty as would bring him within the rule and justify the granting of his motion to withdraw his plea of guilty. Nor does it seem *Page 601 
to me that the plea was entered "unadvisedly" as that term is employed in the rule announced in the majority opinion.
ELLIS, J., concurs.